Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement filed on 2/22/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.  

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously pending claims.


Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 10-12, 14-15, 17-18, 20-29 are rejected under 35 U.S.C 103 as being unpatentable over Cohen (US PGPub 2014/0176732) [hereafter Cohen] in view of Moon (US PGPub 2014/0049652) [hereafter Moon] and Miyakawa (US PGPub 2015/0172534) [hereafter Miya] and Kamiyama (Japanese Patent Publication 2012-093950) [hereafter Kamiyama].

6.	As to claim 10, Cohen discloses a system (computer network as shown in Figure 1) comprising a processor (micro-processor 550 as shown in Figure 5) configured to execute instructions for performing operations comprising receiving, by a client device (client devices 28-34), a plurality of photograph filters (304-308 in Figure 3 and 416-418 in Figure 4), each of the plurality of photograph filters being configured to overlay an image to augment the image, wherein a first filter (one of 304-308 or 416-418) of the plurality of photograph filters that is configured to modify an entirety of the image is selected in response to a first user input (user interaction with client device displaying selection windows 302 and 414), and wherein a second filter (other of filters 304-308 or 416-418 that were not initially chosen) of the plurality of photograph filters is configured to modify a first particular feature of an object depicted in the image is selected in 
	It is however noted that Cohen fails to particularly disclose a second filter that is configured to only modify only a first particular feature of an object depicted in the image.
	On the other hand, Moon discloses a server (180 as shown in Figure 1) comprising a processor configured to execute instructions for performing operations comprising selecting a plurality of photograph filters (subject information/tagging information/metadata) based upon a geolocation of a client device (camera 100) on which an image is presented and an object depicted in the image (Paragraphs 0029-0031, 0050-0053, a server receives location information of a camera device as well as information associated with an object depicted in the image and retrieves corresponding tagging/subject information associated with the location and object from a database, the subject information including title of subject, subject location, touring information, history, and geography); supplying, to the client device, the plurality of photograph filters that were selected based upon the geolocation of the client device and the object depicted in the image, (Paragraph 0051, 0054, the retrieved subject information/metadata is transmitted by the server to the camera device based on the location and identification of the object), wherein the plurality of photograph filters are configured to be selectable by a user, and wherein each of the plurality of photograph filters is configured to overlay the image to augment the image (Paragraphs 0051, 0056, in response to user selecting the subject within the image through interacting with a 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include a second filter that is configured to modify only a first particular feature of an object depicted in the image as taught by Moon with the system of Cohen because the prior art are directed towards imaging systems that provide filters to client devices that augment captured images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling filters that specifically highlight/provide information regarding particular subjects/aspects identified as being present within the image thus enhancing the subjects/aspects identified and deemed important based on user interaction by choosing various filters tailored specifically to the identified subjects. 
	Also, it is noted that the combination of the Cohen and Moon references fails to particularly disclose a first filter modifying an entire image slides across the image in response to a first swipe motion and a second filter configured to modify only a first particular feature slides across the image modified by the first filter in response to a second swipe motion.

	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include having a first filter modifying an entire image slides across the image in response to a first swipe motion and a second filter configured to modify only a first particular feature slides across the image modified by the first filter in response to a second swipe motion as taught by Miya with the system taught by the combination of Cohen and Moon because the prior art are directed towards imaging systems that provide filters that augment captured images through user interaction that applies the filters to the captured images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing an alternative technique for applying the supplied filters to the captured images through consecutive swipe operations made by the user of the client device. 
	Finally, it is noted that the combination of Cohen, Moon, and Miya fails to particularly disclose a given one of the plurality of photograph filters comprising weather information at a time at which the image was captured by the client device.
	On the other hand, Kamiyama discloses receiving by a client device (portable information terminal 1) that receives filters configured to modify a captured image (as 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include having a given one of the plurality of photograph filters comprising weather information at a time at which the image was captured by the client device as taught by Kamiyama with the system disclosed by the combination of Cohen, Moon, and Miya because the prior art are directed towards imaging systems that provide filters for augmenting captured images by applying the filters to the captured images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling a user to identify/recall the environmental condition of temperature at the time the image was captured when reviewing the image both during and well after the time of capture.

7.	As to claim 11, Cohen discloses the plurality of photograph filters is selected by a server based upon a geolocation of the client device on which the image is presented and the object depicted in the image (Paragraphs 0046, 0056, 0065). 

8.	As to claim 12, Kamiyama discloses the weather information comprises a temperature at the time at which the image was captured (Paragraphs 0019-0021, 0026, 0050-0055), and Cohen discloses the plurality of photograph filters is configured to be independently alternatively selectable by a user to overlay the image (Paragraphs 0060, 0065-0069).

9.	As to claim 14, Cohen discloses the first filter includes an object specific filter (Paragraphs 0046-0047, 0065-0068).
	Also, Moon discloses the second filter includes textual content that is excluded from the first filter (Paragraphs 0051, 0056). 

10.	As to claim 15, Cohen discloses a server (server computer 12) identifies when the client device presents the image on a display, and wherein the second filter causes a variety of filters with different visual attributes of the first particular feature of the object to be supplied to the client device (Paragraphs 0045-0049, 0062, 0064-0068).

11.	As to claim 17, Cohen discloses the first filter (one of 304-308 or 416-418) that overlays the image is replaced by the second filter (other of one of 304-308 or 416-418) in response to user input to cause the second filter to overlay the image, wherein a third filter (another of one of 304-308 or 416-418) of the plurality of photograph filters that is configured to modify a second particular feature (identified scene type, animal, subjects, composition, etc.) of the object depicted in the image is selected in response to a third user input received after the second user input (Paragraphs 0045-0049, 0060-0062, 0064-0068).
	Additionally, Moon discloses a third filter (tagging information 30) includes textual content that is excluded from the first and second filters (Paragraphs 0051, 0056).


	Additionally, Cohen discloses the plurality of photograph filters is selected by a server based on popularity (Paragraphs 0051, 0055). 

13.	As to claim 20, Kamiyama discloses a given one of the plurality of photograph filters include at least one of a date indicia, a temperature indicia, or a time indicia (as shown in Figure 14) (Paragraphs 0019-0021, 0026, 0050-0055).

14.	As to claim 21, the combination of Cohen, Moon, Miya, and Kamiyama discloses the claimed subject matter as stated above with regards to the citations/explanations of claim 16.

15.	As to claim 22, Cohen discloses an attribute of the client device is identified based on established preferences of the client device, and wherein the plurality of photograph filters is selected by a server based upon one or more attributes of the client device and one or more attributes of the image (Paragraphs 0045-0049, 0059). 

16.	As to claim 23, Cohen discloses the established preferences are derived from prior use patterns (Paragraph 0059).



18.	As to claim 25, Moon discloses appending a message to the photograph (Paragraph 0051).

19.	As to claims 26-29, the combination of Cohen, Moon, Miya, and Kamiyama discloses the claimed subject matter as stated above with regards to the citations/explanations of claims 10-12.

20.	Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Cohen (US PGPub 2014/0176732) [hereafter Cohen] and Moon (US PGPub 2014/0049652) [hereafter Moon] and Miyakawa (US PGPub 2015/0172534) [hereafter Miya] and Kamiyama (Japanese Patent Publication 2012-093950) [hereafter Kamiyama], as applied to claim 10, and in further view of Wisniewski (US PGPub 2013/0083215) [hereafter Wisniewski].

21.	As to claim 13, it is noted that the combination of the Cohen, Moon, Miya, and Kamiyama references fails to particularly disclose a selected one of the plurality of photograph filters and a photograph corresponding to the image are routed by a server to another client device.
	On the other hand, Wisniewski discloses an imaging system (as shown in Figure 5) comprising a client device (camera) and a server where the client device receives a 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include routing a selected one of the plurality of photograph filters and a photograph corresponding to the image to another client device as taught by Wisniewski with the system taught by the combination of Cohen and Moon and Miya and Kamiyama because the cited prior art are directed towards imaging systems that include image capture devices connected to servers that transmit overlay template/filters to the image capture devices and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling a final image comprising the captured image and the superimposed template to be shared and viewed by other client devices.  

22.	Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Cohen (US PGPub 2014/0176732) [hereafter Cohen] and Moon (US PGPub 2014/0049652) [hereafter Moon] and Miyakawa (US PGPub 2015/0172534) [hereafter Miya] and Kamiyama (Japanese Patent Publication 2012-093950) [hereafter Kamiyama], as applied to claim 10, and in further view of Carthy (Dear All Photo Apps: Mobli Just Won Filters) [hereafter Carthy].

23.	As to claim 16, Moon discloses a given one of the plurality of photograph filters includes brand indicia (as shown in Figure 6) (Paragraphs 0051, 0056).
	It is however noted that the combination of the Cohen, Moon, Miya, and Kamiyama references fails to particularly disclose the given one of the plurality of filters includes an image associated with a brand indicia.
	On the other hand, Carthy discloses providing photograph filters including brand indicia (as shown on pages 3-4), wherein the given one of the plurality of filters includes an image associated with a brand indicia (as shown on pages 3-4 where logos for the detected location are displayed as overlaid on the captured image) (‘Location Filters’ Paragraphs 1-5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the given one of the plurality of filters includes an image associated with a brand indicia as taught by Carthy with the system taught by the combination of Cohen and Moon and Miya and Kamiyama because the cited prior art are directed towards imaging systems that provide locational filters to imaging devices to augment captured photographs and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of creating visual brand recognition for locations where the images are captured.  

24.	Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Cohen (US PGPub 2014/0176732) [hereafter Cohen] and Moon (US PGPub 2014/0049652) [hereafter Moon] and Miyakawa (US PGPub 2015/0172534) [hereafter Miya] and Kamiyama (Japanese Patent Publication 2012-093950) [hereafter Kamiyama], as applied to claim 10, and in further view of Barnes (US PGPub 20130265450) [hereafter Barnes].

25.	As to claim 19, it is noted that the combination of the Cohen, Moon, Miya, and Kamiyama references fails to particularly disclose bids from vendors on the photograph filters are supplied.   
	On the other hand, Barnes discloses supplying brand indicia (advertisement) in response to an auction where bids from vendors on the photograph filters are supplied (Paragraphs 0014-0019, 0030, 0041, 0044-0050, 0054-0056, 0077, advertisements transmitted to and viewed on a user device according to metadata associated with captured images are displayed according to bidding of advertisers).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include supplying bids from vendors on the photograph filters as taught by Barnes with the system taught by the combination of Cohen and Moon and Miya and Kamiyama because the prior art are directed towards systems that determine information according to identified image information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling brand indicia that has been sponsored/purchased to be advertised on a display of the captured image in order to enhance the user experience by bringing the user information regarding the advertised product or the sponsor/purchaser.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664